DETAILED ACTION
The communication dated 9/22/2021 has been entered and fully considered.
Claims 1-7 and 10-28 are pending. Claims 15-28 are withdrawn from further consideration.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 15-28 directed to an invention non-elected without traverse.  Accordingly, claims 15-28 have been cancelled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 15. Canceled.
Claim 16. Canceled.
Claim 17. Canceled.
Claim 18. Canceled.
Claim 19. Canceled.

Claim 21. Canceled.
Claim 22. Canceled.
Claim 23. Canceled.
Claim 24. Canceled.
Claim 25. Canceled.
Claim 26. Canceled.
Claim 27. Canceled.
Claim 28. Canceled.

Allowable Subject Matter
Claims 1-7 and 10-14 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record is considered to be Perry et al. (U.S. PGPUB 2009/0223155), hereinafter PERRY. 
PERRY teaches a web (302) is moved in the direction (301) [0080; 0082; Fig. 3]. PERRY further teaches the reinforcing web may be any type of reinforcement, including fiberglass [0033] and a solution (302) may be applied to the web (302) with an applicator (308) [0082]. The applicator (308) may apply a wet solution (306) to form an uncured solution (310) [0082]. PERRY further teaches the solution (306) may be continuously extruded [0085]. PERRY teaches to pretreat the web with a dilute version of the solution to improve the bond between the porous material (which is the uncured solution) and the web [0096], indicating that the solution bonds with the web and the cured porous material (314) is taken up with a take up mechanism (316) [Fig. 3; 0088]. PERRY fails to disclose, teach or suggest: “cooling the composite mat to 
One of ordinary skill in the art at the time of the effective filing date of the applicant’s invention would not be reasonably motivated to modify PERRY to “cool the composite mat to sufficiently solidify the molten polymer film to form a flat film of polymer such that: (i) the flat film forms a moisture barrier on the surface of the heated fiberglass, and (ii) the flat film does not stick when the composite mat is would into a roll”, and the applicant has done so for the benefit of producing thin films that nevertheless provide moisture resistance equal to that provided by thicker films and costs are decreased accordingly, as indicated in the instant specification [0025].
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE BEHA whose telephone number is (571)272-2529. The examiner can normally be reached MONDAY - FRIDAY 9:00 A.M. - 5:00 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABBAS RASHID can be reached on (571) 270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.B./Examiner, Art Unit 1748                                                                                                                                                                                                        

/JACOB T MINSKEY/Primary Examiner, Art Unit 1748